Douglas, J.,
concurring. I concur with the judgment of the majority which orders release of the records in question and allows an award of attorney fees. I write separately to make three points.
I
I continue to believe that the discussion in the majority opinion which supports the attorney fees award is inaccurate. Multimedia (or any other successful *146plaintiff-relator) need not demonstrate a benefit to the public to warrant an award of attorney fees. Implicit in gaining release of public records, to which access has been denied, is that the public has benefited by release of records that already belong to the public. Further, R.C. 149.43(C) specifically contemplates an award of attorney fees. In pertinent part, the statute states that “ * * * if a person, who has requested a copy of a public record allegedly is aggrieved by the failure of a person responsible for it to make a copy available to him in accordance with division (B) of this section, the person allegedly aggrieved may commence a mandamus action to obtain a judgment that orders the governmental unit or the person responsible for the public record to comply with division (B) of this section and that awards reasonable attorney’s fees to the person that instituted the mandamus action.” (Emphasis added.) The word “may” does not modify the verbiage regarding attorney fees. The word “may” does modify the commencing of a mandamus action.
On this same issue, in State ex rel. The Warren Newspapers, Inc. v. Hutson (1994), 70 Ohio St.3d 619, 640 N.E.2d 174, Justices Resnick, F.E. Sweeney and I wrote, while concurring in part and dissenting in part, that the amorphous test of “public benefit” was not and is not the test to be used for the awarding of attorney fees to a successful litigant. What we said there bears repeating here:
“Finally, I continue to disagree with the proposition, as set forth in the majority opinion, that a ‘[rjelator must demonstrate a sufficient benefit to the public to warrant an award of attorney fees * * *.’ The statute does not require this and the amending process engaged in by the General Assembly clearly makes this point. Regarding this issue, I believe that the information set forth in my dissenting opinion in State ex rel. Fox v. Cuyahoga Cty. Hosp. (1988), 39 Ohio St.3d 108, 112-114, 529 N.E.2d 443, 447-448, is instructive. Therein, it was stated:
“ ‘With regard to the holding of the majority in denying reasonable attorney fees to relators, I respectfully dissent.
“ ‘Given the specific language of the statute and the legislative history of the public records legislation, it is difficult for me to understand how the majority can reach its conclusion. The theory of any public disclosure law is not that an individual is benefited but that the public as a whole is the beneficiary of the government’s business being open to the public. When a “public office” refuses a legitimate and reasonable request to make available, pursuant to R.C. 149.43, public records, some individual or organization must be the catalyst to enforce the law. If we, as we are doing today, prevent the recovery of reasonable attorney fees for those who seek to enforce the law on behalf of all of us, then truly those self-appointed surrogates will be “volunteers” in every sense of the word and will find themselves burdened with heavy expenses which they must personally *147underwrite. There will be little incentive, except possibly for news-gathering organizations, to seek enforcement of the law which, in effect, defeats the very purpose of the law.
“ ‘The General Assembly obviously realized this problem when it enacted, effective October 15, 1987, a new subdivision (C) to R.C. 149.43. In doing so, the General Assembly repealed R.C. 149.99, which had provided the penalty for violation of R.C. 149.43. As set forth in fn. 2 of the majority opinion, the now repealed penalty was that an aggrieved person “may recover a forfeiture of one thousand dollars and reasonable attorneys fees for each violation.”
“ ‘Arguably, the use of the word “may” by the legislature could be construed to make any award by a court, for violation of the law, discretionary. So what did the General Assembly do when confronted with this problem? It repealed R.C. 149.99 and enacted R.C. 149.43(C), which provides (in part) in no uncertain terms that a “ * * * person allegedly aggrieved may commence a mandamus action to obtain a judgment that orders the governmental unit * * * responsible for the public record to comply with division (B) of this section and that awards reasonable attorney’s fees to the person that instituted the mandamus action.” (Emphasis added.)
“‘In reviewing this language the majority says, “[t]his provision does not appear to require the award of attorney fees but makes such an award discretionary.” The majority misses the mark. The word “may” in this newly revised section does not modify the reasonable-attorney-fees language. The word “may” only modifies the verbiage “commence a mandamus action.” It was placed in the statute so there could be no further question that an allegedly aggrieved party could use the speedy remedy of mandamus, a course of action which had been prevented by a majority of this court in State ex rel. Fostoria Daily Review Co. v. Fostoria Hosp. Assn. (1987), 32 Ohio St.3d 327, 512 N.E.2d 1176. An allegedly aggrieved party can still file a civil action in the common pleas court to compel compliance with R.C. 149.43 but now may also use mandamus as a vehicle to bring about compliance.
“ ‘To support its decision regarding attorney fees, the majority cites Black’s Law Dictionary and several cases, all of which involve something other than the Public Records Law. Further, in doing so, the majority ignores the explicit language of the Act and, in addition, ignores or overlooks the very precise language found in Section 5 of Am.Sub.S.B. No. 275, effective October 15, 1987, which provides:
“ ‘ “This act is hereby declared to be an emergency measure necessary for immediate preservation of the public peace, health, and safety. The reason for the necessity is that, unless the effect of the recent decision of the Ohio Supreme Court in State ex rel. Fostoria Daily Review Co. v. Fostoria Hosp. Assn. (1987), *14832 Ohio St.3d 323 [sic 327] [512 N.E.2d 1176] is immediately superseded and a civil action for a writ of mandamus available in all courts with original jurisdiction reestablished as the remedy to enforce the Public Records Law, members of the general public could be denied access to public records in violation of the Public Records Law, and have no recourse other than to pursue an inadequate, statutorily prescribed remedy in the court of common pleas of injunctive relief, a forfeiture of $1,000, and a reasonable attorney’s fees award. Therefore, this action shall go into immediate effect.” (Emphasis added.)
“ ‘Accordingly, since the majority ignores the specific language and intent of the General Assembly, ignores the legislative history, frustrates the purpose of the Act and leaves aggrieved parties without a practical remedy, I must dissent from that portion of the majority opinion which denies relators their reasonable counsel fees.
“ ‘By today’s decision, the majority leaves an offending governmental unit with no reason to comply with the Act. Any such unit will be defended at the taxpayers’ expense since its attorney fees will be paid out of government funds. If the “public office” loses and is not required to pay costs and reasonable attorney fees, then no penalty at all attaches since the General Assembly has repealed R.C. 149.99. Can the majority really believe it is following the will of the legislative branch of government?’
“This case is a perfect example of why the General Assembly provides for the awarding of attorney fees. With regard to this now four-year delay in producing records requested by relator, the majority finds that ‘[a] more reasonable inference from the evidence is that the hours were reduced and “a fictional division” created to retaliate for relator’s records request and unfavorable press coverage concerning the Warren Police Department.’ (Emphasis added.) Such a finding, while not needed to award attorney fees under the statute, certainly militates for such an award. I applaud the majority for seeing its way clear to make such an award in this case. The majority should have done so, however, based upon the dictates of the law rather than on the basis of some amorphous, subjective weighing process that requires a case-by-case determination by whoever happens, at any particular moment, to be sitting in judgment.” Id., 70 Ohio St.3d at 628-630, 640 N.E.2d at 182-183.
Accordingly, relator is entitled to an award of attorney fees and I enthusiastically concur with the majority in so finding. The only way to effectively enforce the Public Records Law is to make noncompliance hurt. The General Assembly has provided such a remedy. We should enforce their wisdom and will.
II
This complaint for a writ of mandamus was filed in this court on September 26, 1994. It is now May 1995. Given that we are issuing one of the great writs, it *149would seem that greater speed should be our guide — especially when the public information being sought is necessary for the public’s need to know on a timely basis.
III
On September 7, 1994, this court decided State ex rel. Steckman v. Jackson (1994), 70 Ohio St.3d 420, 639 N.E.2d 83. In that case, the court took great pains to spell out how limited the exceptions to R.C. 149.43 really are. We said that offense and incident reports (and we meant whether “routine” or not) are subject to immediate release upon request. We made clear that Steckman applied only in pending criminal cases and could not and should not be used to attempt to thwart the release of public records which have no direct current connection with the prosecution of a criminal matter. It is interesting to note that what criticism Steckman has received has not been on the law of the case but only on what those criticizing would like the law, for their purpose, to be. Some of us might even agree with a different philosophical position, but our job is to follow and interpret what the law says.
While the respondent herein does not cite (and properly so), Steckman as his reason for refusing relator’s request for public records, he and his counsel should certainly be aware of the case. Even a cursory reading of Steckman as applied to the facts of the case now before us has to lead to the inescapable conclusion that the records sought by relator should have been released to relator long ago. Since the records have not been released, the granting of the requested writ and attorney fees is entirely appropriate.
IV
Accordingly, I concur with the judgment of the majority, but express reservations concerning some of the reasoning set forth in the majority opinion.
Resnick and F.E. Sweeney, JJ., concur in the foregoing opinion.